Citation Nr: 1039511	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-02 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The issue of entitlement to service connection for tinnitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a March 2005 rating decision, the RO denied the Veteran's 
original claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  The Veteran was notified of 
the decision and of his appellate rights, but did not appeal.

2.  The evidence received subsequent to the March 2005 RO rating 
decision regarding bilateral hearing loss does not relate to an 
unestablished fact necessary to substantiate, and does not raise 
a reasonable possibility of substantiating, the claim of 
entitlement to service connection for that disability.

3.  The evidence received subsequent to the March 2005 RO rating 
decision regarding tinnitus was not previously considered and is 
not redundant or cumulative of the previously considered 
evidence.  It also relates to an unestablished fact necessary to 
substantiate, and raises a reasonable possibility of 
substantiating, the Veteran's claim of entitlement to service 
connection for that disability.




CONCLUSIONS OF LAW

1.  The RO's March 2005 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a), 20.1103 (2009).

2.  New and material evidence regarding bilateral hearing loss 
has not been received since the March 2005 RO rating decision, 
and therefore the application to reopen the claim of entitlement 
to service connection for that disability is denied.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).

3.  New and material evidence regarding tinnitus has been 
received since the March 2005 RO rating decision, and therefore 
the claim of entitlement to service connection for that 
disability is reopened.  38 U.S.C.A. §§ 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

In the context of claims to reopen, the Court has clarified that 
VA must notify a claimant of both the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, 
the Secretary is required to look at the bases for the denial in 
the prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous denial.

In regard to the bilateral hearing loss claim, the Veteran was 
notified by letter dated in June 2006, prior to the initial AOJ 
decision in this matter, of the evidence required to reopen his 
claim of entitlement to service connection for bilateral hearing 
loss, the elements for establishing service connection, which 
elements were found insufficient when his claim previously was 
denied, and the evidence not of record necessary to substantiate 
those elements.  This letter also notified him of his and VA's 
respective duties for obtaining evidence as well as how VA 
determines disability ratings and effective dates if service 
connection is granted.  As this letter fully addressed all notice 
elements, the Board finds that VA's duty to notify has been 
satisfied.


VA also has a duty to assist the Veteran in the development of a 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records as well as providing an examination and/or 
medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

VA previously obtained the Veteran's service treatment records 
and now has obtained identified VA treatment records.  No private 
treatment records have been obtained.  The duty to assist is not 
applicable in this regard, however, as the Veteran has not 
identified any such records.  See 38 U.S.C.A. § 5103A(b).

No VA medical examination or opinion was afforded to the Veteran.  
The Board notes, however, that VA does not have a duty to provide 
such an examination or opinion if a claim is not reopened.  See 
38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii); see also 
Paralyzed Veterans of America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003).  As discussed below, there is no 
new and material evidence to merit reopening the Veteran's claim.  
A medical examination or opinion thus is not warranted.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence necessary for a fair adjudication of 
the claim that has not been obtained.  The Board therefore finds 
that all necessary development has been accomplished, and no 
further action is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, appellate review may proceed without prejudice to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

With respect to reopening the Veteran's claim of entitlement to 
service connection for tinnitus, the Board is granting the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be discussed.

II.  Applications to Reopen Based on New and Material Evidence

The Veteran seeks service connection for bilateral hearing loss 
and tinnitus.  He contends that these disabilities were incurred 
as a result of a blow to the head he sustained during service. 

In order to establish service connection for a disability, there 
generally must be:  (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay testimony 
of in-service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  For Veterans who served 
during a period of war or after December 31, 1946, clear and 
unmistakable evidence (obvious or manifest) is required to rebut 
the presumption of aggravation where the pre-service disability 
underwent an increase in severity during service. This includes 
medical facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition. Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b). Temporary or intermittent 
flare-ups of symptoms of a preexisting condition, alone, do not 
constitute sufficient evidence for a non-combat Veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 unless 
the underlying condition worsened. Davis v. Principi, 276 F. 3d 
1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

At the outset, the Board notes that the RO appears to have 
reopened the Veteran's service connection claims and considered 
them on the merits.  Whether new and material evidence has been 
received to reopen a previously denied claim, however, is a 
jurisdictional matter that must be considered anew herein.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In a March 2005 rating decision, the RO denied the Veteran's 
claims of entitlement to service connection for bilateral hearing 
loss and tinnitus.  His pre-existing hearing loss was not found 
to have been permanently worsened as a result of service.  It was 
not shown that he had tinnitus.  The pertinent evidence of record 
as of this decision included the Veteran's service treatment 
records, which made no mention of tinnitus but showed an H-2 
hearing loss profile upon entry into service and an H-3 profile 
near separation from service.

Immediately after its issuance, the Veteran was notified of the 
March 2005 RO rating decision, as well as of his appellate 
rights.  He did not appeal.  As such, the rating decision became 
final based on the evidence then of record.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  However, 
the Secretary shall reopen and readjudicate a final decision that 
has been disallowed if new and material evidence pertaining to 
the claim is submitted.  38 U.S.C.A. § 5108; Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to agency 
decision makers.  38 C.F.R. § 3.156(a).  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can be 
neither redundant nor cumulative of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened and must raise a reasonable possibility of 
substantiating the claim.  Id.  For the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Subsequent to the RO's March 2005 rating decision, VA treatment 
records were associated with the claims file.  A January 2005 
record reveals the Veteran's complaint of decreased hearing and 
tinnitus in his left ear since he was hit on the side of the head 
during active duty.  He was diagnosed with impaired hearing and 
tinnitus.  A March 2005 record reflects that the Veteran 
presented with a possible history of tympanic membrane 
perforations.  Wax impaction was observed in the right ear.  
Another treatment record dated later in March 2005 contains 
diagnoses of sensorineural hearing loss not otherwise specified 
(NOS) and tinnitus NOS.  A June 2005 record indicates that a 
piece of cotton was removed from the Veteran's right ear.  
Finally, a July 2005 record documents the Veteran's complaint of 
decreased hearing bilaterally, with the left ear worse than the 
right, and unilateral constant, roaring tinnitus in his left ear 
since 1967 when he was struck on the left side of his head during 
active duty.  It also documents his complaint of bloody discharge 
from the left ear in 2002.  It further documents his report of 
military noise exposure with no ear protection and occupational 
noise exposure with ear protection.  Upon audiological testing, 
an impression of bilateral high frequency sensorineural hearing 
loss, worse in the right ear, was rendered.  It was noted, 
however, that poor agreement between the various tests suggested 
the Veteran had attempted to exaggerate the degree of his hearing 
loss, especially in the low- to mid-frequencies.

The Veteran's October 2006 notice of disagreement (NOD) also was 
associated with the claims file.  He indicated therein that he 
believed his hearing loss and tinnitus stemmed from his in-
service blow to the head and noise exposure.  The VA treatment 
records and the Veteran's NOD were not considered in the previous 
adjudication of the Veteran's claims.  

A.  Bilateral Hearing Loss

While the Veteran's assertion that the blow to the head received 
in service is what caused his hearing loss is new, the Board 
notes that such assertion does not relate to an unestablished 
fact necessary to substantiate the Veteran's claim.  The STR's 
documenting this blow was already of record at the time of the 
prior final denial.  The prior final denial essentially found 
that the Veteran had pre-existing bilateral hearing loss, and 
that such pre-existing condition was not aggravated by service 
because it was not shown to have worsened during service.  The 
fact that the Veteran sustained a blow to the head does not 
address the essential matter necessary to reopen his claim; 
whether the Veteran's pre-existing hearing loss was permanently 
worsened as a result of service.  This is not is not addressed in 
the medical records or his written statements.  Moreover, there 
is no new and material evidence offered to suggest that the 
Veteran did not have pre-existing hearing loss.  Therefore, the 
newly submitted records and NOD do not relate to a previously 
unestablished facts necessary to substantiate the Veteran's 
claim.  For this reason, while such evidence may not technically 
be redundant or cumulative of evidence previously submitted, such 
evidence is not material because it does not raise a reasonable 
possibility of substantiating his claim.  The 38 C.F.R. 
§ 3.156(a) requirements for the submission of new and material 
evidence accordingly have not been satisfied, and the Veteran's 
application to reopen his claim of entitlement to service 
connection for bilateral hearing loss is denied.

B.  Tinnitus

In specific regard to the tinnitus claim, the prior final denial 
was based on the fact that there was no diagnosis of tinnitus.  
However, since the last prior final denial, the evidence record 
indicates there is current tinnitus.  Significantly, the VA 
treatment records note diagnoses of tinnitus and tinnitus NOS.  
These records thus relate to a previously unestablished fact 
necessary to substantiate the Veteran's claim.  Presumed to be 
credible, they also raise a reasonable possibility of 
substantiating his claim.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999) (holding that to establish service connection for a 
disability, there generally must be:  (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury).  In his NOD, the Veteran asserted a link between his 
tinnitus and the blow to the head he suffered and noise he was 
exposed to during service.  The VA treatment records also record 
his assertion with respect to his in-service blow to the head.  
Accordingly, the 38 C.F.R. § 3.156(a) requirements for the 
submission of new and material evidence have been satisfied, and 
the Veteran's claim of entitlement to service connection for 
tinnitus is reopened.







							[Continued on Next Page]
ORDER

New and material evidence not having been received, the 
application to reopen the claim of entitlement to service 
connection for bilateral hearing loss is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for tinnitus is reopened.  To 
this extent, and only to this extent, the appeal is granted.


REMAND

The Veteran's entitlement to service connection for tinnitus 
unfortunately must be remanded.  Although the Board sincerely 
regrets the delay this will cause, adjudication cannot proceed 
without further development.

As noted above, VA's duty to assist the Veteran in developing his 
claims includes providing a medical examination or obtaining a 
medical opinion when necessary.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009).  A medical examination 
and/or medical opinion is necessary when there is:  (1) competent 
evidence that the Veteran has a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence establishing 
that he suffered an event, injury or disease in service or 
manifested certain diseases during an applicable presumption 
period; (3) an indication that the current disability or symptoms 
may be associated with service or with another service-connected 
disability; and (4) insufficient competent medical evidence of 
record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The Court has stated that the third factor establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the Veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon, 20 Vet. App. 79.

Service treatment records do not reveal that the Veteran 
complained of, sought treatment for, or was diagnosed with 
tinnitus.  However, they do reveal that he sustained a blow to 
his right infraorbital area in June 1968.  X-rays revealed no 
evidence of fracture.  As such, he was diagnosed with hematoma, 
right lower lid.

The rest of the pertinent evidence is set forth above.

A review of the claims file reveals that to date, VA has neither 
afforded the Veteran a recent medical examination nor solicited 
at any time a medical opinion regarding his claim.  The Board 
finds that the provision of such a medical examination and 
opinion is required in this case.  Current diagnoses of tinnitus 
and tinnitus NOS are of record.  Service treatment records do not 
mention tinnitus.  However, these records document that he 
sustained a blow to his right infraorbital area.  The Veteran, 
although he remembers it being on his left side, indicated that 
he has experienced tinnitus ever since this blow.  He is 
competent to describe the onset of his symptomatology.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 
492 F.3d at 1372; Buchanon v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  As such, the Board has evidence of a potential nexus 
between the Veteran's tinnitus and his service but does not have 
sufficient competent medical evidence to render a decision on the 
claim.  A remand therefore is necessary to arrange for the 
Veteran to undergo an audiological examination and for an 
etiology opinion to be rendered regarding his tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and undertake 
any additional development indicated.  
This shall include obtaining and 
associating with the claims file updated 
VA treatment records regarding the 
Veteran.  This also shall include 
obtaining and associating with the claims 
file, after securing any necessary proper 
authorization, additional pertinent 
records identified by the Veteran during 
the course of this remand.

2.  After completion of the above 
development, arrange for the Veteran to 
undergo an audiological examination to 
determine the nature, extent, onset, and 
etiology of his tinnitus.  The claims file 
shall be made available to and reviewed by 
the examiner.  The examiner shall note 
such review, and identify important 
medical and lay evidence gleaned 
therefrom, in an examination report.  The 
examiner then shall obtain from the 
Veteran a full history of his noise 
exposure, relevant symptomatology, and the 
effects such symptomatology has on his 
occupational functioning and daily 
activities.  All tests, studies, or 
evaluations deemed necessary, next shall 
be performed, the findings of which shall 
be reported in detail.  Finally, the 
examiner shall opine as to whether it is 
at least as likely as not (a 50 percent or 
greater probability) that the Veteran's 
tinnitus:  (1) was incurred during service 
as a result of the blow to his right 
infraorbital area or (2) otherwise is 
related to service, to include as a result 
of in-service noise exposure (it is noted 
in this regard that the Veteran's DD-214 
reflects a military occupation specialty 
of wheel vehicle mechanic).  A complete 
rationale for all opinions expressed shall 
be provided by the examiner in the 
examination report.

3.  Then readjudicate the Veteran's claim 
of entitlement to service connection for 
tinnitus.  If the benefit sought on appeal 
is not granted, the Veteran and his 
representative shall be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


